Citation Nr: 0636695	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-08 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for muscle tension 
headaches, claimed as secondary to service-connected chronic 
cervical strain.

3.  Entitlement to service connection for depression, claimed 
as secondary to service-connected chronic cervical strain.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had periods of active duty for training and 
inactive duty for training with the Army National Guard, to 
include a period from April 1, 1989 to April 15, 1989.  

This matter arises from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In March 2004, the veteran was 
afforded a personal hearing before the undersigned Veterans 
Law Judge sitting at the RO.  A copy of the transcript is 
associated with the record and has been reviewed.

In September 2004, the Board remanded the case for further 
development.  The case has since returned to the Board. 

There is medical evidence of record reflecting that the 
veteran has migraine headaches, but the case has only been 
developed on the claim for muscle tension headaches.  That 
matter is referred to the RO for action deemed appropriate.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Fibromyalgia was not present during the veteran's periods 
of active duty, active duty for training, or inactive duty 
for training, and is not otherwise related to her active 
service.

2.  The veteran's muscle tension headaches are a disability, 
distinct and separate from her service-connected chronic 
cervical strain.

3.  The preponderance of the evidence is against a finding 
that the veteran's depression is related to her service-
connected chronic cervical strain.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred or aggravated in service, 
and is not proximately due to or the result of the veteran's 
service connected chronic cervical strain.  38 U.S.C.A. §§ 
101, 1131, 1153, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.1, 
3.6, 3.303, 3.306, 3.310 (2006).

2.  Muscle tension headaches are proximately due to, or the 
result of, the veteran's service-connected chronic cervical 
strain.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 2005); 38 
C.F.R. § 3.310 (2006).

3.  Depression is not proximately due to, or the result of, 
the veteran's service-connected chronic cervical strain.  38 
U.S.C.A. §§ 1131, 5107 (West Supp. 2005); 38 C.F.R. § 3.310 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in October 2004, March 2005, and 
November 2005 letters.  Collectively, those letters informed 
the veteran to send any pertinent evidence in her possession 
to VA, informed her of the evidence required to substantiate 
the claim, the information required from her to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on her behalf, and that she should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on her behalf.  
Therefore, the Board finds that she was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, service personnel records, vocational rehabilitation 
and educational file, a hearing transcript, and post-service 
medical records from the VA Medical Center in Little Rock, as 
well as pertinent private medical evidence from Dr. Schultz.  
It appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims folder, and that neither she nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to her 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a June 2006 supplemental statement of the case, the RO 
advised the veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


Legal Criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West Supp. 2005).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2006).

In the case of aggravation, the pre-existing disease or 
injury will be considered to have been aggravated where there 
is an increase in disability during service.  See 38 U.S.C.A. 
§ 1153 (West Supp. 2005); 38 C.F.R. § 3.306(a) (2006).  The 
Court of Appeals for Veterans Claims has held that 
intermittent or temporary flare-ups of a pre-existing injury 
or disease during service do not constitute aggravation.  
Rather, the underlying condition must have worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The term "active duty for training" (ACDUTRA) is, inter alia, 
full- time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West Supp. 2005); 38 C.F.R. § 
3.6(c) (2006).  The term "inactive duty for training" 
(INACDUTRA) means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23) (West Supp. 2005); 38 C.F.R. § 3.6(d) 
(2006).


Service Connection Claim for Fibromyalgia

By way of history, while on ACDUTRA in April 1989, the 
veteran sustained a cervical spine injury after falling into 
a foxhole.  She is currently service connected for chronic 
cervical strain.

The veteran asserts that she is entitled to service 
connection for fibromyalgia.  She indicates that she 
developed fibrositis (former name for fibromyalgia) during 
service.  On review, the Board finds that the veteran's 
fibromyalgia did not have its onset during service.  The 
first indication of "probable fibrositis" was a July 1989 
VA emergency room record.  There is no indication in the 
veteran's personnel records that the veteran was on active 
service, ACDUTRA, or INACDUTRA in July 1989.  Fibromyalgia 
was later confirmed in 2000, many years post-service.  There 
is also no competent evidence relating the veteran's 
fibromyalgia directly to service.

Although the veteran, herself, does not assert that her 
fibromyalgia pre-existed service, she submitted a private 
medical statement, dated in March 2004, in which Dr. Schultz 
opined that the veteran's "fibromyalgia symptoms were 
exacerbated by her cervical injury while in the military."  
This opinion suggests that the veteran's fibromyalgia pre-
existed service.  To the contrary, a July 2005 VA examiner 
concluded that there is no indication that fibromyalgia pre-
existed service, and therefore, fibromyalgia was not 
aggravated by service connected cervical strain during 
service.  

On review, the Board is inclined to give greater weight to 
the July 2005 VA opinion.  Significantly, the July 2005 VA 
examiner had an opportunity to review the entire claims 
folder; on the other hand, there is no indication that Dr. 
Schultz reviewed the claims folder, therefore his opinion is 
considered less-informed.  In this regard, the Board 
emphasizes that the veteran, herself, did not indicate that 
her fibromyalgia pre-existed service.  Further, there is no 
indication in the veteran's service medical records that 
fibromyalgia pre-existed service, including her brief period 
of ACDUTRA in April 1989.  Since the VA opinion is based on a 
more accurate historical picture, it should be afforded 
greater probative weight.  

The Board has also considered the veteran's claim on a 
secondary basis, however it finds that the objective evidence 
fails to show that the veteran's fibromyalgia is proximately 
due to, or the result of, her service-connected cervical 
strain.  In this regard, a January 2002 VA examiner noted 
that, in reviewing the neurological literature, fibromyalgia 
is a rheumatological condition, rather than a neurological 
condition.  The examiner further stated that neuropathology 
is not associated with patients who have fibromyalgia.  The 
examiner concluded that he was unable to relate the veteran's 
current fibromyalgia to her in-service cervical strain.  
Further, a July 2005 VA examiner indicated that the etiology 
of fibromyalgia is unknown, however, it is not generally 
caused by trauma, to his knowledge.  The July 2005 examiner 
pointed out that the veteran's radicular-type pain is 
consistent with trauma.  The examiner concluded that it is 
less likely that the veteran's fibromyalgia is related to her 
in-service neck injury.  

In the absence of objective evidence of fibromyalgia during a 
period of active service, INACDUTRA, or ACDUTRA, or objective 
evidence associating the veteran's fibromyalgia to service or 
to a service-connected disability, the veteran's service 
connection claim for pertinent disability must be denied.

Although the veteran believes that her current fibromyalgia 
is attributable to active service, her opinion as to medical 
matters is without probative value because she, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).


Service Connection Claim for Headaches

Initially, the Board notes that the veteran has been 
diagnosed with migraine headaches.  As noted in the 
introduction, the matter of entitlement to service connection 
for migraine headaches has been referred to the RO for 
further development.  

Medical evidence confirms a current diagnosis of muscle 
tension headaches.  Based on the medical evidence of record, 
the RO considered the veteran's muscle tension headaches to 
be a part of her service-connected chronic cervical strain, 
as opposed to a separate and distinct disability.  The 
veteran, however, asserts that her muscle tension headache is 
a disability, separate from her cervical spine disability.

According to a February 2001 statement, a VA physician noted 
that the veteran's degenerative joint disease in her neck 
causes headaches.  

On July 2001 VA examination, the veteran stated that she has 
suffered from muscle tension headaches since her discharge 
from service.  The examiner noted that there seemed to be 
some continuity of headache symptomatology since discharge, 
which would suggest a nexus between her cervical spine 
disability and her headaches.  However, the examiner felt 
that the veteran's physical findings did not, at that time, 
provide strong objective support.  

On September 2001 VA examination, the examiner stated that 
while there is evidence that the veteran has had chronic 
muscle tension type headaches since April 1989, the severity 
of her headaches seemed out of proportion to the injury 
sustained.  According to a November 2001 addendum, the same 
examiner opined that the veteran's chronic muscle-type 
tension headaches should be considered a manifestation of her 
cervical strain, and not a separate diagnosis.  

VA examination reports of record reflect a diagnosis of 
chronic muscle tension headaches.  

Private treatment records dated in 2004 from Dr. Schultz, her 
treating neurologist, show a diagnosis of classic migraine 
headaches, which are medically intractable, with a tension 
headache component.

On review, the Board notes that the veteran clearly suffers 
from neck pain and spasms, as a result of her cervical spine 
injury.  Her neck symptomatology has been described as a 
radicular-type pain into the right and left upper extremities 
with paresthesias.  Additionally, the medical evidence of 
record shows that the veteran suffers from muscle tension 
headaches.  On review, the symptoms associated with the 
veteran's muscle tension headaches, which have been related 
to the veteran's in-service cervical spine injury, appear to 
be different than the symptoms suffered due to cervical spine 
radiculopathy.  Thus, resolving any doubt in the veteran's 
favor, the Board finds that service connection for muscle 
tension headaches, secondary to service-connected chronic 
cervical strain, is warranted.  


Service Connection Claim for Depression

The veteran does not assert and the record does not show that 
she developed depression during service.  Rather, the veteran 
attributes her depression to her service-connected chronic 
cervical strain.

Medical evidence of record confirms a current diagnosis of 
depression.  However, the preponderance of the evidence is 
against a finding that the veteran's depression is 
proximately due to, or the result of, her service-connected 
chronic cervical strain.  VA treatment records attribute the 
veteran's depression to her "chronic medical problems and 
pain" and fibromyalgia.  The Board acknowledges that 
"chronic medical problems" could include the veteran's 
cervical spine disability.  Nevertheless, a VA psychologist 
had an opportunity to review the veteran's claims folder and 
examine the veteran in September 2001.  The examiner 
specifically concluded that the veteran did not provide 
evidence on examination indicating that her depression was 
secondary to her cervical spine disability.  The Board finds 
this opinion to be highly probative.  

The Board recognizes the veteran's sincere belief that she 
has depression as a result of her service-connected chronic 
cervical strain.  However, she is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Espiritu, supra.

Thus, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for 
depression, claimed as secondary to service-connected chronic 
cervical strain.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2005); Gilbert v. Derwinski, 1 Vet. App 
49, 55-57 (1990).

ORDER


Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for muscle tension 
headaches, secondary to service-connected chronic cervical 
strain is granted, subject to the laws and regulations 
governing monetary benefits.

Entitlement to service connection for depression, claimed as 
secondary to service-connected chronic cervical strain, is 
denied.


REMAND

The Board has granted service connection for muscle tension 
headaches, secondary to service-connected chronic cervical 
strain.  The evaluation for such disability has not yet been 
assigned, and the degree of such disability may have a 
material effect on the veteran's TDIU claim.  In light of 
this, due process requires that the RO rate the veteran's 
muscle tension headaches, and then again consider the TDIU 
issue.

Accordingly, the case is REMANDED for the following action:

The RO should again consider the 
veteran's TDIU claim.  If the benefit 
sought remains denied, the veteran and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and be given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


